Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4, 9, 11 – 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2020/0313809 A1) in view of ZHANG et al. (US 2021/0044403 A1).

	Regarding claim 1, PARK discloses a method for grant free based data transmission in wireless communication system comprising the features:
	a method for wireless communications by a user equipment (UE), comprising: 
detecting at least one downlink control information (DCI) on each of at least first or second control resource sets (CORESETs) [PARK: see Figure 12 and sections 0260 – 0275; a terminal may be connected to multiple TRPs (for example, TRP 1 and TRP 2). The terminal receives a signal (DCI) instructing grant-free (SPS PDSCH) activation from one or more TRPs. The grant-free (SPS PDSCH) resource configured as configured grant according to the TRP associated with the CORESET where the DCI indicating activation of the configured grant is transmitted. For example, each configured grant resource may be associated with a different TRP (for example, odd-numbered configured grants are associated with TRP 1 and even-numbered configured grants are associated with TRP 2], 
each DCI activating semi-persistently scheduled (SPS) physical downlink shared channel (PDSCH) transmissions according to an SPS configuration [PARK: see Figure 12 and sections 0260 – 0275; a terminal may be connected to multiple TRPs (for example, TRP 1 and TRP 2). The terminal receives a signal (DCI) instructing grant-free (SPS PDSCH) activation from one or more TRPs. The grant-free (SPS PDSCH) resource configured as configured grant according to the TRP associated with the CORESET where the DCI indicating activation of the configured grant is transmitted. For example, each configured grant resource may be associated with a different TRP (for example, odd-numbered configured grants are associated with TRP 1 and even-numbered configured grants are associated with TRP 2]; 
decoding the corresponding SPS PDSCH transmissions [PARK: see Figure 12 and sections 0260 - 0261 & section 0273; see also Figure 8 and sections 0211 – 0212; the 
determining a codebook construction of one or more codebooks for providing acknowledgement feedback for the SPS PDSCH transmissions [PARK: see Figure 12 and sections 0260 - 0261 & section 0273; see also Figure 8 and sections 0211 – 0212 & Figure 9 and sections 0213 - 0227; the terminal receives data on activated SPS PDSCH resource, generates a HARQ-ACK codebook, and sends the HARK information to the TRP(s)]; and 
providing acknowledgement feedback for the SPS PDSCH transmissions in accordance with the determination [PARK: see Figure 12 and sections 0260 - 0261 & section 0273; see also Figure 8 and sections 0211 – 0212 & Figure 9 and sections 0213 - 0227; the terminal receives data on activated SPS PDSCH resource, generates a HARQ-ACK codebook, and sends the HARK information to the TRP(s)].
However, PARK does not explicitly disclose the features comprising:
detecting at least one downlink control information (DCI) on each of at least first and second control resource sets (CORESETs).
ZHANG discloses a method and device for determining Quasi co-located reference signal set comprising the features:
detecting at least one downlink control information (DCI) on each of at least first and second control resource sets (CORESETs) [ZHANG: see Figure 1 and section 0269 & sections 0284 - 0296; see also section 0303; see also Figure 3A and section 0297; Figure 3B and section 0298; DCI 1 for SPS PDSCH 1 may be associated with CORESET 0 and DCI 2 for SPS PDSCH 2 may be associated with CORESET 1]. 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of ZHANG in order to provide a more robust system that allows beams collide [ZHANG: see sections 0004 – 0006].

Regarding claim 2, PARK discloses all claimed limitations above. However, PARK does not explicitly disclose the features comprising:
the method of claim 1, wherein: 
the DCI received in the first CORSET is transmitted from a first transmitter receiver point (TRP) ; and 
the DCI received in the second CORSET is transmitted from a second TRP. 
ZHANG discloses a method and device for determining Quasi co-located reference signal set comprising the features:
the method of claim 1, wherein: 
the DCI received in the first CORSET is transmitted from a first transmitter receiver point (TRP) [ZHANG: see Figure 1 and section 0269 & sections 0284 - 0296; see also section 0303; see also Figure 3A and section 0297; Figure 3B and section 0298; DCI 1 for SPS PDSCH 1 may be associated with CORESET 0 and DCI 2 for SPS PDSCH 2 may be associated with CORESET 1]; and 
the DCI received in the second CORSET is transmitted from a second TRP [ZHANG: see Figure 1 and section 0269 & sections 0284 - 0296; see also section 0303; see also Figure 3A and section 0297; Figure 3B and section 0298; DCI 1 for SPS PDSCH 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of ZHANG in order to provide a more robust system that allows beams collide [ZHANG: see sections 0004 – 0006].

Regarding claim 4, PARK further discloses the features comprising:
the method of claim 1, further comprising receiving signaling indicating the codebook construction [PARK: see Figure 7 and sections 0209 – 0210 & Figure 8 and sections 0211 – 0212; UE may receive HARQ-ACK configuration information. The UE generates HARQ-ACK for the SPS PDSCH data received]. 

	Regarding claim 9, PARK further discloses the features comprising:
	the method of claim 1, wherein the determined codebook structure comprises a common codebook with entries having bits for acknowledging the SPS PDSCH transmission detected on each of the first and second CORESETs [PARK: see Figure 12 and sections 0260 – 0275; see also Figure 8 and sections 0211 – 0212 & Figure 9 and sections 0213 - 0227;  see also Figure 6 and 0149 – 0208; the terminal sends back HARQ-ACK codebook for SPS PDSCH]. 

Regarding claim 11, PARK further discloses the features comprising:
the method of claim 9, wherein: 
the common codebook comprises a type 2 hybrid automatic repeat request (HARQ) Acknowledge codebook [PARK: see sections 0183 - 0186; the terminal may report HARQ-ACK using dynamic HARQ-ACK codebook (type 2 HARQ-ACK)]; 
the bits are appended to the codebook entry [PARK: see section 0183 – 0186]; 
one of the bits is for acknowledging the SPS PDSCH transmission detected on the first CORESET [PARK: see sections 0183 - 0186; the terminal may report HARQ-ACK using dynamic HARQ-ACK codebook (type 2 HARQ-ACK)]; and 
another one of the bits is for acknowledging the SPS PDSCH transmission detected on the second CORESET [PARK: see sections 0183 - 0186; the terminal may report HARQ-ACK using dynamic HARQ-ACK codebook (type 2 HARQ-ACK)]. 

Regarding claim 12, PARK further discloses the features comprising:
the method of claim 11, further comprising: 
detecting a DCI on at least one of the first and second CORESETs releasing SPS PDSCH transmissions [PARK: see sections 0270 – 0272 & Figure 11 and sections 0238 – 0258; the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP]; and 
providing acknowledgement feedback for the release via one or more bits, wherein a location of the entry within the codebook depends, at least in part, on a downlink assignment index (DAI) value [PARK: see Figures 4 & 5 and sections 0119 & sections 0142 – 0146].


Regarding claim 13, PARK further discloses the features comprising:
the method of claim 1, further comprising: 
receiving at least two SPS configurations for at least one of the first or second CORESETs [PARK: see Figure 3 and sections 0099 – 0117; the terminal may receive DL SPS configuration by higher signal. It is also possible to be configured one or more DL SPSs for each particular cell and for each BWP (e.g. one or more DL SPS for Pcell and one or more DL SPS for Scell)]. 

	Regarding claim 14, PARK discloses a method for grant free based data transmission in wireless communication system comprising the features:
a method for wireless communications by a user equipment (UE), comprising:
receiving signaling of configurations for at least first and second semi-persistently scheduled (SPS) configurations associated with at least first and second control resource sets (CORESETs) [PARK: see  sections 0239 – 0246 & Figure 3 and sections 0099 – 0117; a UE may be configured DL SPS in a Pcell and Scell. The DL SPS configuration is activated or deactivated via DCI signaling that is associated with a CORESET]; 
detecting at least one downlink control information (DCI) activating or releasing the first or second SPS configuration [PARK: see sections 0239 – 0246 & Figure 12 and sections 0260 – 0275; a terminal may be connected to multiple TRPs (for example, TRP 1 and TRP 2). The terminal receives a signal (DCI) instructing grant-free (SPS PDSCH) activation from one or more TRPs. The grant-free (SPS PDSCH) resource configured as configured grant according to the TRP associated with the CORESET where the DCI and 
determining whether the activation or release is for the first or second SPS configuration [PARK: see sections 0239 – 0246 & Figure 12 and sections 0260 – 0275; a terminal may be connected to multiple TRPs (for example, TRP 1 and TRP 2). The terminal receives a signal (DCI) instructing grant-free (SPS PDSCH) activation from one or more TRPs. The grant-free (SPS PDSCH) resource configured as configured grant according to the TRP associated with the CORESET where the DCI indicating activation of the configured grant is transmitted. For example, each configured grant resource may be associated with a different TRP (for example, odd-numbered configured grants are associated with TRP 1 and even-numbered configured grants are associated with TRP 2. The DCI may also indicate deactivation of the DL SPS resource for the respectively TRP]. 
However, PARK does not explicitly disclose the features comprising;
at least first and second control resource sets (CORESETs)
ZHANG discloses a method and device for determining Quasi co-located reference signal set comprising the features:
at least first and second control resource sets (CORESETs) [ZHANG: see Figure 1 and section 0269 & sections 0284 - 0296; see also section 0303; see also Figure 3A and section 0297; Figure 3B and section 0298; DCI 1 for SPS PDSCH 1 may be 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of ZHANG in order to provide a more robust system that allows beams collide [ZHANG: see sections 0004 – 0006].

	Regarding claim 28, PARK discloses a method for grant free based data transmission in wireless communication system comprising the features:
	an apparatus for wireless communications by a user equipment (UE), comprising: 
	means for detecting at least one downlink control information (DCI) on each of at least first or second control resource sets (CORESETs) [PARK: see Figure 12 and sections 0260 – 0275; a terminal may be connected to multiple TRPs (for example, TRP 1 and TRP 2). The terminal receives a signal (DCI) instructing grant-free (SPS PDSCH) activation from one or more TRPs. The grant-free (SPS PDSCH) resource configured as configured grant according to the TRP associated with the CORESET where the DCI indicating activation of the configured grant is transmitted. For example, each configured grant resource may be associated with a different TRP (for example, odd-numbered configured grants are associated with TRP 1 and even-numbered configured grants are associated with TRP 2], 
each DCI activating semi-persistently scheduled (SPS) physical downlink shared channel (PDSCH) transmissions according to an SPS configuration [PARK: see Figure 12 and sections 0260 – 0275; a terminal may be connected to multiple TRPs (for example, 
means for decoding the corresponding SPS PDSCH transmissions [PARK: see Figure 12 and sections 0260 - 0261 & section 0273; see also Figure 8 and sections 0211 – 0212; the terminal receives data on activated SPS PDSCH resource, generates a HARQ-ACK codebook, and sends the HARK information to the TRP(s)]; 
means for determining a codebook construction of one or more codebooks for providing acknowledgement feedback for the SPS PDSCH transmissions [PARK: see Figure 12 and sections 0260 - 0261 & section 0273; see also Figure 8 and sections 0211 – 0212 & Figure 9 and sections 0213 - 0227; the terminal receives data on activated SPS PDSCH resource, generates a HARQ-ACK codebook, and sends the HARK information to the TRP(s)]; and 
means for providing acknowledgement feedback for the SPS PDSCH transmissions in accordance with the determination [PARK: see Figure 12 and sections 0260 - 0261 & section 0273; see also Figure 8 and sections 0211 – 0212 & Figure 9 and sections 0213 - 0227; the terminal receives data on activated SPS PDSCH resource, generates a HARQ-ACK codebook, and sends the HARK information to the TRP(s)].
However, PARK does not explicitly disclose the features comprising:
means for detecting at least one downlink control information (DCI) on each of at least first and second control resource sets (CORESETs).
ZHANG discloses a method and device for determining Quasi co-located reference signal set comprising the features:
means for detecting at least one downlink control information (DCI) on each of at least first and second control resource sets (CORESETs) [ZHANG: see Figure 1 and section 0269 & sections 0284 - 0296; see also section 0303; see also Figure 3A and section 0297; Figure 3B and section 0298; DCI 1 for SPS PDSCH 1 may be associated with CORESET 0 and DCI 2 for SPS PDSCH 2 may be associated with CORESET 1]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of ZHANG in order to provide a more robust system that allows beams collide [ZHANG: see sections 0004 – 0006].


Claims 3, 5 – 8, 10, and 15 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2020/0313809 A1) in view of ZHANG et al. (US 2021/0044403 A1).and further in view of GAO et al. (US 2021/0160893).

Regarding claim 3, PARK and ZHANG further disclose the features comprising:
the method of claim 1, wherein: 
the one or more codebooks comprise a codebook associated with the first CORESET [PARK: see Figure12 and section 260 & section 0273; see also Figure 8 and ; and 
the UE provides acknowledgement feedback for each of the SPS PDSCH transmissions from the codebook associated with the first CORESET [PARK: see Figure12 and section 260 & section 0273; see also Figure 8 and sections 0211 -0212 & Figure 9 and section 0213 – 0227; ZHANG: see Figure 1 and section 0269 & sections 0284 - 0296; see also section 0303; see also Figure 3A and section 0297; Figure 3B and section 0298; PARK discloses HARQ-ACK codebook feedback for TRP1 associated with a CORESET; ZHANG discloses the TRP1 associated with a first CORESET (CORESET 0)].
However, PARK and ZHANG do not explicitly disclose the features comprising:
the first CORESET is associated with a first CORESET group; 
the second CORESET is associated with a second CORESET group.

GAO discloses a method for channel property assumption determination comprising the features:
the first CORESET is associated with a first CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK, ZHANG, and GAO disclose that TRP1 uses a DCI that is associated with a CORESET (e.g. CORESET  
the second CORESET is associated with a second CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK, ZHANG, and GAO disclose that TRP2 uses a DCI that is associated with a CORESET (e.g. CORESET 1) that may be part of a CORESET group (identified by a CORESET group ID – e.g. CORESET group b)].

Therefore, the combination of PARK, ZHANG, and GAO disclose the features:
the one or more codebooks comprise a codebook associated with the first CORESET group [PARK: see Figure12 and section 260 & section 0273; see also Figure 8 and sections 0211 -0212 & Figure 9 and section 0213 – 0227; ZHANG: see Figure 1 and section 0269 & sections 0284 - 0296; see also section 0303; see also Figure 3A and section 0297; Figure 3B and section 0298; GAO: see sections 0064 – 0066; PARK discloses HARQ-ACK codebook feedback for TRP1 associated with a CORESET; ZHANG discloses the TRP1 associated with a first CORESET (CORESET 0); GAO discloses that the first CORESET (CORESET 1) is part of a CORESET group (e.g. CORESET group a)]; and 
the UE provides acknowledgement feedback for each of the SPS PDSCH transmissions from the codebook associated with the first CORESET group PARK: see Figure12 and section 260 & section 0273; see also Figure 8 and sections 0211 -0212 & Figure 9 and section 0213 – 0227; ZHANG: see Figure 1 and section 0269 & sections  (CORESET 1) is part of a CORESET group (e.g. CORESET group a)]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK with ZHANG by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].

Regarding claim 5, PARK and ZHANG further disclose the features comprising:
the method of claim 1, wherein: 
the one or more codebooks comprise a codebook associated with the first and second CORESETs [PARK: see Figure12 and section 260 & section 0273; see also Figure 8 and sections 0211 - 0212 & Figure 9 and section 0213 – 0227; ZHANG: see Figure 1 and section 0269 & sections 0284 - 0296; see also section 0303; see also Figure 3A and section 0297; Figure 3B and section 0298; PARK discloses HARQ-ACK codebook feedback for TRP1 associated with a CORESET; ZHANG discloses the TRP1 associated with a first CORESET (CORESET 0)]; and 
the UE provides acknowledgement feedback for each of the SPS PDSCH transmissions, from the first codebook or the second codebook based on the CORESET in which the DCI activating the SPS PDSCH transmission was detected [PARK: see Figure12 and section 260 & section 0273; see also Figure 8 and sections 0211 -0212 & 
However, PARK and ZHANG do not explicitly disclose the features comprising:
the first CORESET is associated with a first CORESET group; 
the second CORESET is associated with a second CORESET group.

GAO discloses a method for channel property assumption determination comprising the features:
the first CORESET is associated with a first CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK, ZHANG, and GAO disclose that TRP1 uses a DCI that is associated with a CORESET (e.g. CORESET 0) that may be part of a CORESET group (identified by a CORESET group ID – e.g. CORESET group a)]; 
the second CORESET is associated with a second CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK, ZHANG, and GAO disclose that TRP2 uses a DCI that is associated with a CORESET (e.g. CORESET 1) that may be part of a CORESET group (identified by a CORESET group ID – e.g. CORESET group b)]

Therefore, the combination of PARK, ZHANG, and GAO disclose the features:
the one or more codebooks comprise a codebook associated with the first and second codebooks associated with the first and second CORESET groups [PARK: see Figure12 and section 260 & section 0273; see also Figure 8 and sections 0211 -0212 & Figure 9 and section 0213 – 0227; ZHANG: see Figure 1 and section 0269 & sections 0284 - 0296; see also section 0303; see also Figure 3A and section 0297; Figure 3B and section 0298; GAO: see sections 0064 – 0066; PARK discloses HARQ-ACK codebook feedback for TRP1 associated with a CORESET; ZHANG discloses the TRP1 associated with a first CORESET (CORESET 0); GAO discloses that the first CORESET (CORESET 1) is part of a CORESET group (e.g. CORESET group a)]; and 
the UE provides acknowledgement feedback for each of the SPS PDSCH transmissions, from the first codebook or the second codebook based on the CORESET group in which the DCI activating the SPS PDSCH transmissions was detected [PARK: see Figure12 and section 260 & section 0273; see also Figure 8 and sections 0211 -0212 & Figure 9 and section 0213 – 0227; ZHANG: see Figure 1 and section 0269 & sections 0284 - 0296; see also section 0303; see also Figure 3A and section 0297; Figure 3B and section 0298; GAO: see sections 0064 – 0066; PARK discloses HARQ-ACK codebook feedback for TRP1 associated with a CORESET; ZHANG discloses the TRP1 associated with a first CORESET (CORESET 0); GAO discloses that the first CORESET (CORESET 1) is part of a CORESET group (e.g. CORESET group a)]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK with ZHANG by 

Regarding claim 6, PARK and ZHANG disclose all claimed limitations above. However, PARK and ZHANG do not explicitly disclose the features comprising:
the method of claim 5, further comprising receiving signaling of an index, for each CORESET, indicating which CORESET group that CORESET belongs to
GAO discloses a method for channel property assumption determination comprising the features:
the method of claim 5, further comprising receiving signaling of an index, for each CORESET, indicating which CORESET group that CORESET belongs to [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK, ZHANG, and GAO disclose that TRP1 uses a DCI that is associated with a CORESET (e.g. CORESET 0) that may be part of a CORESET group (identified by a CORESET group ID – e.g. CORESET group a)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK with ZHANG by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].

	Regarding claim 7, PARK further disclose the features comprising:
	the method of claim 5, further comprising: 
detecting a DCI releasing an SPS configuration associated with one of the first or second CORESETs [PARK: see sections 0270 – 0272 & Figure 11 and sections 0238 – 0258; the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP]; and 
determining the CORESET associated with the released SPS configuration in which the DCI releasing the SPS configuration was detected [PARK: see sections 0270 – 0272 & Figure 11 and sections 0238 – 0258; the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP]. 

However, PARK does not explicitly disclose the features comprising:
based on a CORESET group.
GAO discloses a method for channel property assumption determination comprising the features:
based on a CORESET group [GAO: see sections 0064 – 0066 & section 0011; see also Figure 4 and Abstract; GAO discloses that a CPA (channel property assumption) may be determined semi-statically as the CORESET (section 0011). A CPA in a CORESET with a lowest ID in a predetermined group of CORESTs (COREST group associated with a TRP)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK with ZHANG by 

Regarding claim 8, PARK further discloses the features comprising:
the method of claim 7, further comprising providing acknowledgement feedback for the release, from a codebook selected in which the DCI releasing the SPS PDSCH transmissions was detected [PARK: see sections 0270 – 0272 & Figure 11 and sections 0238 – 0258; the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP].
However, PARK does not explicitly disclose the features comprising:
based on a CORESET group.
GAO discloses a method for channel property assumption determination comprising the features:
based on a CORESET group [GAO: see sections 0064 – 0066 & section 0011; see also Figure 4 and Abstract; GAO discloses that a CPA (channel property assumption) may be determined semi-statically as the CORESET (section 0011). A CPA in a CORESET with a lowest ID in a predetermined group of CORESTs (COREST group associated with a TRP)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK with ZHANG by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].

	Regarding claim 10, PARK further discloses the features comprising:
	the method of claim 9, wherein: 
the common codebook comprises a type 1 hybrid automatic repeat request (HARQ) Acknowledge codebook [PARK: see Figure 12 and sections 0260 – 0275; see also sections 0182 – 0186 & sections 0247 – 0250; see also sections 0124 – 0138; the HARQ-ACK codebook may be configured as a semi-static HARQ-ACK (type 1)]; 
a location of the bits are separately determined based on candidate PDSCH occasions within a reporting window, which are determined separately for each of the CORESET [PARK: see Figure 12 and sections 0260 – 0275; see also sections 0182 – 0186 & sections 0247 – 0250; see also sections 0124 – 0138; the HARQ-ACK codebook may be configured as a semi-static HARQ-ACK (type 1)]. 

However, PARK and ZHANG do not explicitly disclose the features comprising:
the first CORESET is associated with a first CORESET group; 
the second CORESET is associated with a second CORESET group.

GAO discloses a method for channel property assumption determination comprising the features:
the first CORESET is associated with a first CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK, ZHANG, and GAO disclose that TRP1 uses a DCI that is associated with a CORESET (e.g. CORESET  
the second CORESET is associated with a second CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK, ZHANG, and GAO disclose that TRP2 uses a DCI that is associated with a CORESET (e.g. CORESET 1) that may be part of a CORESET group (identified by a CORESET group ID – e.g. CORESET group b)].

Therefore, the combination of PARK and GAO disclose the features comprising:
a location of the bits are separately determined based on candidate PDSCH occasions within a reporting window, which are determined separately for each of the CORESET groups [PARK: see Figure 12 and sections 0260 – 0275; see also sections 0182 – 0186 & sections 0247 – 0250; see also sections 0124 – 0138; GAO: see sections 0064 – 0066].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK with ZHANG by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].

Regarding claim 15, PARK further discloses the features comprising:
the method of claim 14, wherein: 
each SPS configuration is associated with one of the first or second CORESET [PARK: see sections 0239 – 0246; see also sections 0270 – 0272 & Figure 11 and sections 0238 – 0258; the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP]; and 
the UE determines the activation or release is for the SPS configuration associated with the CORESET in which the DCI activating or releasing the SPS configuration was detected [PARK: see sections 0239 – 0246; see also sections 0270 – 0272 & Figure 11 and sections 0238 – 0258; the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP]. 

However, PARK and ZHANG do not explicitly disclose the features comprising:
the first CORESET is associated with a first CORESET group; 
the second CORESET is associated with a second CORESET group.

GAO discloses a method for channel property assumption determination comprising the features:
the first CORESET is associated with a first CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK, ZHANG, and GAO disclose that TRP1 uses a DCI that is associated with a CORESET (e.g. CORESET  
the second CORESET is associated with a second CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK, ZHANG, and GAO disclose that TRP2 uses a DCI that is associated with a CORESET (e.g. CORESET 1) that may be part of a CORESET group (identified by a CORESET group ID – e.g. CORESET group b)].

Therefore, the combination of PARK and GAO discloses the features comprising:
each SPS configuration is associated with one of the first or second CORESET groups [PARK: see sections 0270 – 0272 & Figure 11 and sections 0238 – 0258; GAO: see sections 0064 - 0066; PARK discloses the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP. GAO discloses that the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP]; and 
the UE determines the activation or release is for the SPS configuration associated with the CORESET group in which the DCI activating or releasing the SPS configuration was detected [PARK: see sections 0270 – 0272 & Figure 11 and sections 0238 – 0258; GAO: see sections 0064 - 0066; PARK discloses the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP. GAO discloses that the UE may receive a 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].

Regarding claim 16 PARK and ZHANG disclose all claimed limitations above. However, PARK and ZHANG do not explicitly disclose the features comprising:
the method of claim 15, further comprising receiving signaling of an index, for each CORESET, indicating which CORESET group that CORESET belongs to
GAO discloses a method for channel property assumption determination comprising the features:
the method of claim 15, further comprising receiving signaling of an index, for each CORESET, indicating which CORESET group that CORESET belongs to [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK, ZHANG, and GAO disclose that TRP1 uses a DCI that is associated with a CORESET (e.g. CORESET 0) that may be part of a CORESET group (identified by a CORESET group ID – e.g. CORESET group a)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK with ZHANG by 

	Regarding claim 17, PARK discloses the features comprising:
	the method of claim 15, further comprising: 
receiving signaling indicating which SPS configuration is associated with which cell [PARK: see sections 0239 – 0246 & Figure 3 and sections 0099 – 0117 & section 0270; a UE may be configured DL SPS in a Pcell and Scell. The DL SPS configuration is activated or deactivated via DCI signaling that is associated with a CORESET].
However, PARK does not explicitly disclose the features comprising:
is associated with which CORESET group.
GAO discloses a method for channel property assumption determination comprising the features:
is associated with which CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK and GAO disclose that the one or more DL SPS configurations is for a TRP (cell) associated with a CORESET group].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].


the method of claim 14, wherein: 
the DCI includes an identifier indicating which SPS configuration the DCI activates or releases [PARK: see sections 0239 – 0246; see also sections 0270 – 0272 & Figure 11 and sections 0238 – 0258; the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].

Regarding claim 19, PARK further discloses the features comprising:
the method of claim 18, further comprising: 
receiving signaling indicating identifiers for each SPS configuration [PARK: see sections 0239 – 0246; see also sections 0270 – 0272 & Figure 11 and sections 0238 – 0258; the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP]. 

	Regarding claim 20, PARK further discloses the features comprising:
	the method of claim 18, wherein: 
the UE receives at least two SPS configurations for at least one of the first or second CORESETs [PARK: see Figure 3 and sections 0099 – 0117; the terminal may and 
the DCI includes an identifier indicating which of the at least two SPS configurations the DCI activates [PARK: see sections 0270 – 0272 & Figure 11 and sections 0238 – 0258; the UE may receive a DCI indicating SPS release. The DCI (from a CORESET associated with a TRP) signaling for SPS release may be transmitted by individual TRP]. 

	Regarding claim 21, PARK further discloses the features comprising:
	the method of claim 20, wherein each SPS configuration has an identifier and is associated with a cell [PARK: see sections 0239 – 0246; the UE receives SPS index which indicates the SPS configured in one cell]. 
	However, PARK does not explicitly disclose the features comprising:
	a CORESET group.
GAO discloses a method for channel property assumption determination comprising the features:
a CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK and GAO disclose that each SPS configuration has an index (identifier) and each of the SPS configuration associated with a TRP (cell) belongs to a CORESET group associated with the TRP].


	Regarding claim 22, PARK further discloses the features comprising:
the method of claim 21, wherein the identifiers are used to differentiate different SPS configurations within the same cell [PARK: see sections 0239 – 0246].
However, PARK does not explicitly disclose the features comprising:
	a CORESET group.
GAO discloses a method for channel property assumption determination comprising the features:
a CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK and GAO disclose that each SPS configuration has an index (identifier) and each of the SPS configuration associated with a TRP (cell) belongs to a CORESET group associated with the TRP].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].

	Regarding claim 23, PARK further discloses the features comprising:
the method of claim 22, wherein which of the SPS configurations across the cells is differentiated based on the cell in which the DCI activating or releasing the SPS is received [PARK: see sections 0239 – 0246; the UE receives SPS index which indicates the SPS configured in one cell]. 

However, PARK does not explicitly disclose the features comprising:
	CORESET group(s).
GAO discloses a method for channel property assumption determination comprising the features:
CORESET group(s) [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK and GAO disclose that each SPS configuration has an index (identifier) and each of the SPS configuration associated with a TRP (cell) belongs to a CORESET group associated with the TRP].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].

Regarding claim 24, PARK discloses a method for grant free based data transmission in wireless communication system comprising the features:
a method for wireless communications by a user equipment (UE), comprising:
receiving signaling of configurations for at least first and second semi semi-persistently scheduled (SPS) configurations associated with at least first and second control resource sets (CORESETs) [PARK: see sections 0239 – 0246 & Figure 3 and sections 0099 – 0117; a UE may be configured DL SPS in a Pcell and Scell. The DL SPS configuration is activated or deactivated via DCI signaling that is associated with a CORESET], 
each CORESET associated with cell [PARK: see  sections 0239 – 0246 & Figure 3 and sections 0099 – 0117; a UE may be configured DL SPS in a Pcell and Scell. The DL SPS configuration is activated or deactivated via DCI signaling that is associated with a CORESET];; 
detecting at least one downlink control information (DCI) in at least one of the first CORESET or the second CORESET activating the first or second SPS configuration [PARK: see sections 0239 – 0246 & Figure 12 and sections 0260 – 0275; a terminal may be connected to multiple TRPs (for example, TRP 1 and TRP 2). The terminal receives a signal (DCI) instructing grant-free (SPS PDSCH) activation from one or more TRPs. The grant-free (SPS PDSCH) resource configured as configured grant according to the TRP associated with the CORESET where the DCI indicating activation of the configured grant is transmitted. For example, each configured grant resource may be associated with a different TRP (for example, odd-numbered configured grants are associated with TRP 1 and even-numbered configured grants are associated with TRP 2. The DCI may also indicate deactivation of the DL SPS resource for the respectively TRP]; and
determining a data scrambling identity for one or more SPS physical downlink shared channels (PDSCHs) of the activated SPS configuration based on a cell in which the DCI was detected [PARK: see sections 0239 – 0246 & Figure 0260 – 0275; see also Figure 3 and section 0099 – 0117; one or more DL SPSs for each cell (section 0104). The terminal validates the DL SPS allocation PDCCH when the CRC bit of the DCI format transmitted in the PDCCH is scrambled with configured scheduling (CS)-RNTI configured as higher signaling (sections 0106 – 0107)]. 

However, PARK does not explicitly disclose the features comprising:
at least first and second control resource sets (CORESETs);
each CORESET associated with a CORESET group identified by an index;
a CORESET group
ZHANG discloses a method and device for determining Quasi co-located reference signal set comprising the features:
at least first and second control resource sets (CORESETs) [ZHANG: see Figure 1 and section 0269 & sections 0284 - 0296; see also section 0303; see also Figure 3A and section 0297; Figure 3B and section 0298; DCI 1 for SPS PDSCH 1 may be associated with CORESET 0 and DCI 2 for SPS PDSCH 2 may be associated with CORESET 1]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of ZHANG in order to provide a more robust system that allows beams collide [ZHANG: see sections 0004 – 0006].
	

each CORESET associated with a CORESET group identified by an index [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK and GAO disclose that each SPS configuration has an index (identifier) and each of the SPS configuration associated with a TRP (cell) belongs to a CORESET group associated with the TRP];
a CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK and GAO disclose that each SPS configuration has an index (identifier) and each of the SPS configuration associated with a TRP (cell) belongs to a CORESET group associated with the TRP].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK with Zhang by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].

Regarding claim 25, PARK further implies the features comprising
the method of claim 24, wherein each of at least two cells is associated with a different data scrambling identity [PARK: see sections 0239 – 0246 & Figure 0260 – 0275; see also Figure 3 and section 0099 – 0117; one or more DL SPSs for each cell (section 0104). The terminal validates the DL SPS allocation PDCCH when the CRC bit of the DCI 
However, PARK does not explicitly disclose the features comprising:
two CORESET group indexes
GAO discloses a method for channel property assumption determination comprising the features:
two CORESET group indexes [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK and GAO disclose that each SPS configuration has an index (identifier) and each of the SPS configuration associated with a TRP (cell) belongs to a CORESET group associated with the TRP];
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK with Zhang by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].

	Regarding claim 26, PARK further suggests the features comprising:
	the method of claim 25, wherein each SPS configuration corresponds to a different CORESET group are associated with different indexes [PARK: see sections 0239 – 0246 & Figure 0260 – 0275; see also Figure 3 and section 0099 – 0117; one or more DL SPS may be configured for each cell. Each DL SPS is associated with an index. It is considered 
	However, PARK does not explicitly the features comprising:
CORESET group
GAO discloses a method for channel property assumption determination comprising the features:
CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK and GAO disclose that each SPS configuration has an index (identifier) and each of the SPS configuration associated with a TRP (cell) belongs to a CORESET group associated with the TRP].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].

Regarding claim 27, PARK further discloses the features comprising:
the method of claim 25, wherein the data scrambling identity associated with the cell in which the DCI is detected is used for SPS PDSCH scrambling [PARK: see sections 0239 – 0246 & Figure 0260 – 0275; see also Figure 3 and section 0099 – 0117; one or more DL SPSs for each cell (section 0104). The terminal validates the DL SPS allocation PDCCH when the CRC bit of the DCI format transmitted in the PDCCH is scrambled with configured scheduling (CS)-RNTI configured as higher signaling (sections 0106 – 0107). 

CORESET group
GAO discloses a method for channel property assumption determination comprising the features:
CORESET group [GAO: see sections 0064 - 0066; a UE can be configured by a BS with more than one CORESET group, each of which is associated with one TRP. Therefore, the combination of PARK and GAO disclose that each SPS configuration has an index (identifier) and each of the SPS configuration associated with a TRP (cell) belongs to a CORESET group associated with the TRP].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of PARK by incorporating techniques of GAO in order to provide a more robust system that provides solution to problems related to having received signals at a UE [GAO: see section 0054].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473